Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 08 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In claim 25, the “a disc including an inner surface”.  The word “disc” is not used in the disclosure, and none could be found with an inner surface that couples to the cylindrical base as in claim 25.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, as set forth above.

Claims 1-9 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Near the beginning of claim 1, Applicant has added “bolt” before “cutter” and before “blade”, and also added “bolt cutting head”.  There are many types of tools for cutting bolts, and it is not clear if Applicant intends these terms to specify a certain structure, or if it is intended to broadly indicate that the structure is merely capable of cutting bolts.
Furthermore, Applicant has claimed a “bolt cutting head”, but the term “head” is not used in the summary, nor in the detailed description, so it is not clear what part is being referred to.  If the “head” is the two cutting blades, then claim 1 needs to be amended to recite that the two blades are part of the head (currently it looks like they are in addition to the head).
In claim 24 there is a newly recited “third distance”.  No basis can be found for this term in the specification, so it is not clear what is being referenced.  Is it simply the first distance (106) plus the second distance (110)?  If so, why is this third distance important? 
In claim 25, it is not clear what parts are being referenced, as discussed in the 112a rejection above.  Is this coupling something that could be monolithic?  What is the outer diameter of the second aperture?  Apertures only have inner diameters.  The term “the cylindrical base” lacks proper antecedent basis.

Claims 1-6,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2019/0359037) in view of Cagler et al.(2018/0056409).

A bolt cutting head (as best understood, 12 and 22 are the head)
a first bolt cutting blade (12 – could be blade or clamp, see paragraph 0096, and this blade would be capable of cutting small diameter bolts); 
a second bolt cutting blade (22 – could be blade or clamp, see paragraph 0096, and this blade would be capable of cutting small diameter bolts); 
a hinge (3) that pivotally couples the first and second blades, the hinge comprising: 
a first link (1) defining a first aperture (314) centered around a first axis, the first aperture comprising a first set of recesses (at 102); and 
a second link (2) defining a second aperture (other 314) centered around a second axis; 
a first adjustable (110) handle pivotally coupled to the first link, the first adjustable handle defining a third aperture (321) centered around the first axis and comprising a third set of recesses (at 102); 
a locking button (figure 6) that actuates along the first axis and rotates around the first axis, the locking button comprises a set of shoulders (1033) that protrude radially away from the first axis, the set of shoulders sized to be received concurrently (figure 7) within both the first set of recesses and the third set of recesses, at least one shoulder of the set of shoulders extends an arcuate distance of at least 20 degrees with respect to the first axis (there are 12 teeth, so each tooth pitch covers 360/12=30 degrees.  Examiner notes that there are small gaps between teeth, but the gap is small, so the teeth are at least 20 degrees.  Drawings reveal the teeth to cover 25 degrees each); and 
a second adjustable handle (other 110) pivotally coupled to the second link at the second axis.
	Wang’s hinge is not a compound hinge.  Examiner takes Official Notice that it is well known for this type of tool to employ a compound hinge to increase the force the tool can apply.  An example of this is Cagler, who shows a compound hinge (310,320,390, etc.) and can be used for cutters or pliers (paragraph 0015).  Examiner notes that Wang is both cutters and pliers.
	It would have been obvious to one of ordinary skill to have modified Wang by making the hinge a compound hinge, as is well known and taught by Cagler and others, in order to increase the force on the tool end, so as to be able to better cut or grip the workpiece.
In regard to claim 2, Wang shows the recited biasing element (104).
With respect to claim 3, see figure 8.
As for claim 4, note Wang’s teeth have a slight curvature on their sides.
In regard to claims 5,6,8 and 9, the 25 degree teeth meet this limitation.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2019/0359037) in view of Cagler et al.(2018/0056409) as set forth above, and further in view of https://roymech.org/Useful_Tables/Keyways/key_strength.html hereafter referred to as “Roymech”.
If it is argued that Wang does not show teeth that cover 25 degrees circumferentially, and more particularly does not teach the 29-33 degree recited in claim 7, then the following applies.
Examiner takes Official Notice that the art of spline tooth design is a well developed field.  Those of ordinary skill would be mechanical engineers with at least a B.S. degree and several years of work experience.  The shape of the teeth, and the shearing forces thereon, are well understood.  If there is a problem with teeth shearing off, it is obvious to make the teeth circumferentially thicker. Textbook resources can be provided if challenged.  
Applicant has challenged this taking of Official Notice, and Examiner accordingly has provided a reference from Roymech, dated 2013 or earlier.
From this, we can see the relationship between spline key width (b) and the expected torque (T).   If there is a shearing problem caused by too much torque, one of ordinary skill in the art can easily see that increasing key width (b) can solve this problem.
 It would have been obvious to one of ordinary skill to have made Wang’s teeth circumferentially larger, or smaller, depending on the shear strength needed, which in turn depends on the material being cut.  Accordingly, a tooth having a circumferential width of between 29 and 33 degrees is considered to be obvious.

Claims 1-9 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2019/0359037) in view of Cagler et al.(2018/0056409) and https://roymech.org/Useful_Tables/Keyways/key_strength.html  hereafter referred to as “Roymech” as set forth above, and further in view of https://lunyax.files.wordpress.com/2016/01/keys-and-splines.pdf, hereafter referred to as “Design of Keys”, dated 2016 or earlier.
In regard to claim 21, Wang’s outermost portion of the shoulders is not clearly rounded.  Examiner takes Official Notice that it is well known for spline keys to be rounded.  For example, such is well known as seen in section 2.2.2(v) of “Design of keys”, which recommends a rounded key for reduced stress concentration.  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have further modified Wang by making his shoulders rounded, as taught by “Design of keys”, in order to reduce the stress concentration factors.
With respect to claim 22, note the maximum radius at 105, which extends beyond the maximum radius of the shoulders.
With respect to claim 23, Wang teaches the two sets of shoulders (1033,1035 in figure 6) but does not teach that there are exactly 4 shoulders.  Examiner takes Official Notice that it is well known to employ exactly 4 keys when designing a spline. For example, such is well known as seen in section 2.2.4 of “Design of keys”, which recommends 4 keys on a spline.  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have further 
In regard to claim 24, as best understood, the first distance and the second distance can be added together to arrive at a third distance.
With respect to claim 25, as not understood, Wang has a disc (105) with an inner diameter that is coupled to the cylindrical base (at 33) as seen in figure 8.
Inasmuch as the shoulders have been modified, this still reads on the shoulders of claims 1-9, and so they are included in this rejection as well.

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection includes a new reference.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724